UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6792


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WILBUR EDDIS CLINE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District   Judge.      (6:04-cr-01066-HMH-4;  6:12-cv-00884-HMH;
6:11-cv-03378-HMH; 6:07-cv-70079-HFF)


Submitted:   June 14, 2012                    Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbur Eddis Cline, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilbur     Eddis    Cline    seeks     to      appeal     the     district

court’s order construing his motion for a sentence reduction as

a successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion and

dismissing it on that basis.            The order is not appealable unless

a   circuit     justice        or     judge     issues        a    certificate        of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this       standard       by      demonstrating       that

reasonable     jurists      would     find     that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,      the     prisoner         must

demonstrate    both    that     the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cline has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral    argument     because       the       facts   and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3